Citation Nr: 0808194	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  03-08 648A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for cancer of the right 
breast.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 

INTRODUCTION

The veteran had certified active service from November 1985 
to October 1987 and additional periods of duty with the Naval 
Reserve.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Seattle, Washington, Regional Office (RO) which, in 
pertinent part, denied service connection for cancer of the 
right breast.  In July 2005, the veteran was afforded a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge.  In October 2005, the Board remanded the 
veteran's claim to the RO for additional action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on her part.  


REMAND

In its October 2005 remand instructions, the Board directed 
that:

2.  The AMC should arrange for the 
veteran's claims folder to be reviewed by 
an oncologist.  It is imperative that the 
examiner review all pertinent medical 
records and other evidence in the claims 
file to include records reflecting 
verification of the veteran's periods of 
ACDUTRA during the course of her U.S. 
Naval Reserve service as well as an 
October 1998 Medical Evaluation Board 
report.  Specifically, a medical opinion 
should be provided as to whether the 
onset of the veteran's cancer of the 
right breast occurred during the 
veteran's period of active duty (February 
1980 to October 1987) or manifested to a 
compensable degree within one year 
following her service discharge from 
active duty or; whether it is at least as 
likely as not that the veteran's cancer 
of the right breast originally manifested 
during any period of ACDUTRA in the U.S. 
Naval Reserve or; whether it is at least 
as likely as not that the veteran's 
cancer of the right breast underwent an 
increase in severity beyond natural 
progression during any period of ACDUTRA, 
and if so, to what extent.  The rationale 
to support any opinion(s) rendered, 
positive or negative, should be supplied.  
(emphasis added).  

The veteran's claims folders were subsequently sent to a VA 
internist for review.  In his October 2006 evaluation, the VA 
internist opined that:

After review of the claims folders and 
the available pertinent evidence, 
including her records in VISTA/CPRS, it 
is this examiner's opinion that in her 
U.S. Naval Reserve training on the last 
two occasions prior to the diagnosis and 
treatment of her right breast cancer that 
she in fact did have carcinoma of the 
breast.  I cannot say when her breast 
cancer began.  It is also true that no 
oncologist or expert is able to say when 
she did not have breast cancer and then 
when she had the cancer develop.  It is 
true that her cancer was undiagnosed and 
untreated during both her periods of 
ACDUTRA.  Since she had the cancer then 
and we know that job change and stress 
lower the immune threshold to disease, it 
is as likely as not that her carcinoma of 
the breast underwent progression and 
increased severity and metastasis during 
her two ACDUTRA periods of training.  

The Board observes that the October 2006 VA evaluation was 
conducted by an internist rather than the oncologist 
specified by the Board's remand instructions; was undertaken 
without prior verification of the veteran's periods of active 
duty, active duty for training, and inactive duty for 
training with the Naval Reserve; and failed to opine whether 
it is at least as likely as not that the veteran's cancer of 
the right breast underwent an increase in severity beyond its 
natural progression during a period of active duty for 
training.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the RO's compliance with the 
Board's remand instructions is neither optional nor 
discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  

The veteran submitted copies of her Naval Reserve personnel 
records in support of her claim which reflect that she had 
periods of active duty for training in the years 1988 through 
1997.  In an April 2005 supplemental statement of the case 
(SSOC) issued to the veteran, the RO concluded that the 
documentation which the veteran submitted was "not 
sufficient" "to break down periods of active duty or 
inactive duty for training."  The Board observes that the 
veteran's complete periods of active duty, active duty for 
training, and inactive duty for training with the Naval 
Reserve have not been verified.  

An October 2000 treatment record from Whidbey Community 
Physicians conveys that the veteran was "under Social 
Security disability secondary to breast [cancer]."  
Documentation of the veteran's Social Security Administration 
(SSA) award of disability benefits, if any, and the evidence 
considered by the SSA in granting or denying the veteran's 
claim is not of record.  The Court has clarified that the 
VA's duty to assist the veteran includes an obligation to 
obtain the records from the SSA.  Masors v. Derwinski, 2 Vet. 
App. 181, 187-188 (1992).  

Accordingly, this case is REMANDED for the following action:

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2007) are fully met.  

2.  Contact the National Personnel Record 
Center and/or the appropriate service 
entity or entities and request that (1) 
it verify the veteran's periods of active 
duty, active duty for training, and 
inactive duty for training, if any, with 
the Naval Reserve and (2) forward all 
available service medical records 
associated with such duty for 
incorporation into the record.  

3.  Contact the SSA and request that it 
provide documentation of the veteran's 
award of disability benefits, if any, and 
copies of all records developed in 
association with the award for 
incorporation into the record.  

4.  Then refer the veteran's claims files 
to an oncologist for review.  The 
examiner should advance an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent); at 
least as likely as not (i.e., probability 
of 50 percent); or less likely than not 
(i.e., probability less than 50 percent) 
that the veteran's cancer of the right 
breast had its onset during active 
service/active duty/active duty for 
training; otherwise originated during 
active service/active duty/active duty 
for training; or existed prior to the 
veteran's active service/active duty/ 
active duty for training and increased in 
severity beyond its natural progression 
during such service.  

4.  Then readjudicate the issue of the 
veteran's entitlement to service 
connection for cancer of the right 
breast.  If the benefit sought on appeal 
remains denied, the veteran and her 
accredited representative should be 
issued a SSOC which addresses all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



_________________________________________________
J. CONNOLLY JEVTICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

